Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ X ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) [ ] Definitive Information Statement Perfisans Holdings, Inc. (Name of Registrant as Specified In Its Chapter) Payment of Filing Fee (Check the appropriate box) [ X ] No fee required [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1 ) Title of each class of securities to which transaction applies: (2 ) Aggregate number of securities to which transaction applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount Previously Paid: (2 ) Form, Schedule or Registration Statement No.: (3 ) Filing Party: (4 ) Date Filed: TABLE OF CONTENTS Page INFORMATION STATEMENT OUTSTANDING SHARES AND VOTING RIGHTS AMENDMENTS TO THE ARTICLES OF INCORPORATION RATIFICATION OF APPOINTMENT OF DIRECTORS RATIFICATION OF APPOINTMENT OF AUDITOR SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ADDITIONAL INFORMATION 1 2 3 6 7 7 8 Perfisans Holdings, Inc. 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 INFORMATION STATEMENT This information statement pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, and Regulation 14C and Schedule 14C thereunder (the  Information Statement ) will be mailed on or about October 14, 2007 to the stockholders of record as of September 21, 2007 (the  Record Date ) of Perfisans Holdings, Inc. in connection with certain actions to be taken pursuant to the written consent of the stockholders of the Company holding a majority of the outstanding shares of common stock, dated as of September 21, 2007. The actions to be taken pursuant to the written consent shall be taken on or after November 4, 2007, 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN . By Order of the Board of /s/ Bok Wong Bok Wong President and Chief Executive Officer WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY NOTICE OF ACTIONS TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS HOLDING A MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS, DATED SEPTEMBER 21, 2007 To Our Stockholders: NOTICE IS HEREBY GIVEN that, on September 21, 2007, Perfisans Holdings, Inc., a Maryland corporation ( PFNH  or the  Company ) obtained the written consent of stockholders holding a majority of the voting power of the issued and outstanding shares of common stock (the  Common Stock ), to approve the following matters. 1. The articles of incorporation (the  Articles of Incorporation ) of the Company will be amended to change the Companys name from Perfisans Holdings, Inc. to Aspire Group, Inc.; and 2. The Articles of Incorporation of the Company, will be amended to effect a Twenty-Five (25) for One (1) reverse stock split, whereby, as of the Record Date, for every twenty-five shares of Common Stock then owned each stockholder shall receive one share of Common Stock. Such actions will be taken on or after November 4, 2007, or approximately twenty (20) days after the mailing of this Information Statement. In addition, the Company took the following actions, which do not require the approval of the stockholders of the Company's Common Stock: 1. The ratification of the appointment of Bok Wong as Chief Executive Officer, President and Chairman of the Board of Directors of the Company; 2. The ratification of the appointment of To Hon Lam as Director of the Company; 3. The ratification of the appointment of Eric Wang as Director of the Company; and 4. The ratification of the appointment of Schwarts Levitsky Feldman as the Companys independent auditors for the fiscal year ended December 31, 2007. OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, the Company's authorized capitalization consisted of 150,000,000 shares of common stock (the  Common Stock ), of which 135,307,200 shares were issued and outstanding. Holders of Common Stock have no preemptive rights to acquire or subscribe to any of the additional shares of Common Stock. Each share of Common Stock entitles its holder to one vote on each matter submitted to the stockholders. However, because stockholders holding at least a majority of the voting rights of all outstanding shares of capital stock as at the Record Date have voted in favor of the foregoing proposals by resolution dated September 21, 2007; and having sufficient voting power to approve such proposals through their ownership of capital stock, no other stockholder consents will be solicited in connection with this Information Statement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to the stockholders. The Company anticipates that the actions contemplated herein will be effected on or after November 4, 2007. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. 2 AMENDMENTS TO THE ARTICLES OF INCORPORATION On September 21, 2007, the board of directors of the Company (the  Board of Directors ) and the stockholders of the Company holding a majority of the outstanding shares of Common Stock of the Company approved amendments to the Articles of Incorporation: To amend the Articles of Incorporation of the Company to change the Companys name from Perfisans Holdings, Inc. to Aspire Group, Inc.. To effect a Twenty-Five (25) to One (1) reverse stock split, whereby, as of the Record Date, for every twenty-five shares of Common Stock then owned, each stockholder shall receive one share of Common Stock. THE CHANGE OF THE COMPANY'S NAME The amendments to the Articles of Incorporation will change the Company's name from Perfisans Holdings, Inc. to Aspire Group, Inc. in order to better reflect the business of the Company. THE REVERSE STOCK SPLIT OF COMMON STOCK General The Board of Directors and the stockholders of the Company holding a majority of the outstanding shares of Common Stock have approved an amendment to the Articles of Incorporation to effect a reverse stock split of the Company's Common Stock. Background The Company currently has 150,000,000 shares of Common Stock authorized, and approximately 135,307,200 shares of Common Stock are outstanding as of the Record Date. The Board of Directors and the stockholders believe that the price of the Common Stock is too low to attract investors to buy the stock. In order to proportionally raise the per share price of the Common Stock by reducing the number of shares of the Common Stock outstanding, the Board of Directors and the stockholders believe that it is in the best interests of the Company to implement a reverse stock split.
